United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1418
Issued: November 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 1, 2007 appellant timely appealed a February 23, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for a complex regional pain
disorder or reflex sympathetic dystrophy. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that her condition of
complex regional pain disorder or reflex sympathetic dystrophy (RSD) are causally related to her
employment injury of January 20, 2001.
FACTUAL HISTORY
This claim has previously been on appeal. The Office accepted appellant’s claim of a
traumatic injury on January 20, 2001, for left shoulder and right ankle sprains. Appellant
stopped work on January 20, 2001 and did not return. She was diagnosed as having RSD,
complex regional pain disorder and neuropathic pain disorder and also developed depression. In

an October 18, 2004 decision, the Board affirmed the termination of appellant’s wage-loss
compensation benefits effective July 23, 2001 on the grounds that she no longer had any
disability causally related to her January 20, 2001 employment injuries. The Board also found
that appellant failed to establish that her additional conditions of an emotional condition and
complex regional pain disorder or RSD were causally related to her employment injury of
January 20, 2001.1 In a July 17, 2006 decision, the Board affirmed a December 8, 2005 Office
decision that appellant failed to establish that her claimed RSD condition was caused or
aggravated by the January 20, 2001 work injury.2 The facts of the case, as set forth in the
Board’s prior decisions, are incorporated herein by reference.
In an October 25, 2006 letter, appellant, through her attorney, requested reconsideration
and argued that the medical evidence supported that her RSD condition was caused by the
January 20, 2001 work injury. In a September 6, 2006 report, Dr. Jayam Iyer, a Board-certified
anesthesiologist, noted the history of injury and appellant’s treatment and advised that he was
familiar with the accepted conditions of the claim. He opined that appellant’s conditions of
complex regional pain syndrome of the left upper extremity and the right lower extremity were
permanent and directly caused by the fall at work. Dr. Iyer advised that these conditions would
not present as an aggravation as there was no history in the medical records as to her physical
problems preceding the fall at work. He stated that appellant’s treatment and objective testing
correlated with her symptoms and opined that her complex regional pain syndrome had its onset
from the traumatic event. Dr. Iyer explained that when one has a traumatic injury, usually the
nerves and senses in the body react; however, in appellant’s case, the nerves overreacted and
went “haywire.” He advised that this condition is known as complex regional pain syndrome.
By decision dated February 23, 2007, the Office denied modification of its prior decision.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of her claim by the weight of the reliable, probative
and substantial evidence, including that any specific condition or disability for work for which
she claims compensation is causally related to the employment injury.4 To establish a causal
relationship between the condition, as well as any attendant disability claimed and the
employment injury, an employee must submit rationalized medical evidence, based on a
complete factual and medical background, supporting such a causal relationship.5

1

Docket No. 04-1347 (issued October 18, 2004).

2

Docket No. 06-796 (issued July 17, 2006).

3

5 U.S.C. § 8101 et seq.

4

Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Id.

2

Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
In support of appellant’s contention that her claimed condition of RSD is causally related
to the January 20, 2001 work injury, she submitted a September 6, 2006 medical report from
Dr. Iyer.
The Board notes that Dr. Iyer’s report is based on a proper factual and medical history.
His report, however, is of diminished probative value and is insufficient to establish appellant’s
claim. In his September 6, 2006 report, Dr. Iyer failed to provide sufficient medical rationale in
support of his stated opinion on causal relationship between appellant’s RSD condition to her left
upper extremity and to her right lower extremity. The only explanation provided was that there
was no prior history of her symptoms before the work injury such that the work injury caused
RSD. The Board has held that an opinion that a condition is causally related because the
employee was asymptomatic before the injury is insufficient, without sufficient rationale, to
establish causal relationship.9 Although Dr. Iyer noted objective evidence of appellant’s RSD in
her left arm and right leg and explained that such evidence was supportive of the diagnosis of the
evolution of RSD, he did not adequately address why RSD was related to the January 20, 2001
work injury. While he opined that there was a causal relationship and provided a general
explanation that appellant’s nerves basically “overreacted” and went “haywire” at the time of the
traumatic event, he failed to explain the pathophysiological processes by which RSD would
specifically result from the January 20, 2001 work injury. Accordingly, Dr. Iyer’s statement on
causation is insufficient. Thus, while supportive of appellant’s claim, Dr. Iyer’s opinion is of
diminished probative value because it lacks sufficient medical rationale to establish that the
incident of January 20, 2001 caused or contributed to an evolution of RSD.
Therefore, Dr. Iyer’s report is insufficient to establish that appellant’s RSD is related to
the accepted employment injury. As appellant has not discharged her burden of proof on the
issue of causal relationship, the Office properly denied her claim.
6

Elizabeth Stanislav, 49 ECAB 540 (1998).

7

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

See Cleopatra McDougal-Saddler, 47 ECAB 480, 489 (1996); Thomas D. Petrylak, 39 ECAB 276 (1987).

3

CONCLUSION
Appellant has not established that her claimed RSD condition was caused or aggravated
by the January 20, 2001 work injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated February 23, 2007 is affirmed.
Issued: November 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

